—Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about March 12, 1997, which, after a nonjury trial in an action by plaintiff shipper against defendant bank for breach of a steamship guarantee, denied plaintiffs motion pursuant to CPLR 3025 (c) to amend the complaint to assert claims for interference with contractual relations and conversion, and dismissed the complaint, unanimously affirmed, with costs.
After six years of litigation in which plaintiff shipper had proceeded on the theory of an assignment to it of a cargo carrier’s rights under a steamship guarantee issued by defendant bank (see, 190 AD2d 635), and four months after trial, plaintiff *31sought to amend its complaint to assert tort causes of action against the bank based on the theory that the very issuance of the guarantee interfered with its contract of carriage with the carrier. Plaintiff offered no reasonable excuse for the delay in asserting this theory, and the prejudice to defendant of having been deprived of the opportunity to conduct discovery or present evidence relating to this new theory, including longstanding industry acceptance of these steamship guarantees as important facilitators of international trade and possible defenses based on plaintiffs assertedly delayed delivery of the bill of lading, fully justified the trial court’s denial of plaintiffs motion to amend (see, Assante v City of New York, 173 AD2d 430; Young v Zwack, Inc., 98 AD2d 913). Concur — Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.